PER CURIAM.
Naviera Blancamar, S.A., defendant below, appeals an order denying its motion to dismiss for insufficient service of process. We reverse.
Naviera Blancamar is a foreign corporation which owns the vessel “M/V Corain 2.” It is chartered and operated by a foreign shipping line, defendant Lineas Agro-mar, S.A. The charterer/operator is represented in Miami by Delmar Steamship Agency, Inc.
Plaintiffs brought suit against Naviera Blancamar and Lineas Agromar. They served Naviera Blancamar, the foreign owner, by serving Delmar, the local agent for the charterer/operator, Lineas Agro-mar. Naviera Blancamar moved to dismiss, supported by an affidavit of Delmar stating that Delmar has no relationship with Naviera Blancamar. Plaintiffs did not submit opposing affidavits, but countered *1035with several documents, none of which is accompanied by an affidavit showing its origin or admissibility, and none of which appears dispositive of the issue. In order to defeat the motion to quash service it was necessary for plaintiffs to submit affidavits or other competent proof rebutting defendant’s assertions. See Cameron v. Odissea Shipping Co., 486 So.2d 30 (Fla. 3d DCA 1986); Biscayne Athletic Club, Inc. v. Iacono, 367 So.2d 275 (Fla. 3d DCA 1979).
Plaintiffs also contend that they were unable to contravene defendant’s affidavit because of discovery objections by defendant. That issue is not before us and should be addressed by the trial court in the first instance.
The order denying the motion to dismiss for insufficiency of service of process is reversed and the cause is remanded for further proceedings. .